UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2412


In re: ANDREW CHARLES JACKSON, a/k/a William Benbow, a/k/a
Ricky Antonio Bady, a/k/a Sway,

                Petitioner.



                On Petition for Writ of Mandamus.
       (3:00-cr-00006-GMG-JES-1; 3:00-cr-00046-JPB-RWT-1)


Submitted:   April 21, 2016                 Decided:   April 25, 2016



Before WILKINSON, KING, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Andrew Charles Jackson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Andrew Charles Jackson petitions for a writ of mandamus

seeking    an   order      declaring    void     the    district      court’s      order

denying     Jackson’s      motion     for   production        of    jury    voir    dire

transcripts.          We   conclude    that      Jackson      is   not     entitled   to

mandamus relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.                 Kerr v. U.S. Dist. Court, 426
U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).             Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).     Mandamus may not be used as a substitute for appeal.                        In

re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

     The relief sought by Jackson is not available by way of

mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                            We

dispense     with     oral    argument      because         the    facts    and    legal

contentions     are    adequately      presented       in    the   materials       before

this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




                                            2